t c summary opinion united_states tax_court howard t owens jr and ann e owens petitioners v commissioner of internal revenue respondent docket no 1761-02s filed date howard t owens jr and ann e owens pro sese frank w louis for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure the sole issue for decision is whether petitioners are liable for the percent additional tax under sec_72 for a withdrawal of dollar_figure on or about date from an individual_retirement_account ira in the name of ann e owens background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in bridgeport connecticut petitioners howard t owens jr and ann e owens husband and wife were born on date and date respectively in petitioners owned multiple ira accounts including a fidelity investments traditional_ira in the name of howard t owens jr and a fidelity investments traditional_ira in the name of ann e owens as of early date the balance of the howard t owens jr account was in excess of dollar_figure and that of the ann e owens account was in excess of dollar_figure on or about date a withdrawal in the amount of dollar_figure was made from the ann e owens ira at this time ann e owens wa sec_58 years of age the withdrawal was indicated on the quarterly investment reports sent to ann e owens on or about date and date petitioners filed a joint form_1040 u s individual_income_tax_return for on their return they included dollar_figure as a taxable pension distribution based on the foregoing may 20th withdrawal but they did not report the 10-percent additional tax attributable to a premature ira withdrawal on date respondent issued to petitioners a notice_of_deficiency determining that they were liable for this additional tax in the amount of dollar_figure i general rules discussion in general sec_408 governs the treatment of iras specifically sec_408 provides that distributions from an ira are taxable in the manner directed in sec_72 unless properly rolled over within days into another ira or eligible_retirement_plan sec_72 typically operates to include distributions in gross_income and subsection t provides for an additional tax on premature distributions reading as follows in relevant part sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- i made on or after the date on which the employee attains age 59½ ii made to a beneficiary or to the estate of the employee on or after the death of the employee iii attributable to the employee’s being disabled within the meaning of subsection m iv part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary v made to an employee after separation_from_service after attainment of age or vi dividends_paid with respect to stock of a corporation which are described in sec_404 b medical_expenses -- c payments to alternate payees pursuant to qualified domestic relations orders -- d distributions to unemployed individuals for health insurance premiums -- e distributions from individual retirement plans for higher education expenses -- f distributions from certain plans for first home purchases -- limitations -- a certain exceptions not to apply to individual retirement plans --subparagraphs a v and c of paragraph shall not apply to distributions from an individual_retirement_plan for purposes of the foregoing statute sec_4974 includes an ira described in sec_408 as a qualified_retirement_plan ii contentions of the parties it is respondent’s position that petitioners’ ira distribution falls within the terms specified in sec_72 for imposition of the 10-percent additional tax and that none of the exceptions enumerated in paragraph apply on these facts petitioners concede that the dollar_figure was withdrawn from the ira of ann e owens at a time she was only years old and that the amount was not rolled over into another retirement account or plan additionally petitioners have at no time contended that any of the exceptions set forth in sec_72 are applicable in their circumstances nonetheless petitioners apparently believe that they should be relieved of the 10-percent additional tax on grounds of equity or fairness howard t owens jr provided the following testimony at trial my recollection was that i asked fidelity to take the money out of my own account and quite frankly i gave--i was not aware until maybe a year and a half later after i filed my returns for the year that would be in 199--i did probably file them in august because i had an extension and i got a report back from the irs that i had failed to give them the percent or my wife had failed to give them the percent and we had filed joint accounts my recollection is that i had given the materials to my accountant and he just assumed probably when i showed it to him that my wife was of age and would not be penalized at that time we had no discussion on it or anything of that sort obviously i got a report indicating that it had been taken out of my wife’s account one--the report that you have there but i just didn’t look at it for some reason and it seems to me that the logic of it would appear since neither of these accounts had been very active and have not been active since nor has the joint account been active since that there would be no reason for me to take any money from her account and pay a penalty for it when i have in excess or close to dollar_figure in my own account now i realize that obviously i was wrong and as i said before it was too late to roll it over because i wasn’t made aware of it until some time maybe a year later or so when i got a notice from the irs so that i’m just asking the court--it seems to me that since there was substantial money and it was my intention and it is my recollection that i did direct them to take it from the account i think they took it from the wrong account and i don’t think i should be penalized for it that’s the sum and substance the court notes that its resolution of this matter turns principally on the legal question of whether it may depart from continued iii analysis the court concurs with petitioners’ contentions that there was little reason to withdraw funds from the ira of ann e owens and incur an unnecessary 10-percent tax under sec_72 when the funds could have been withdrawn from howard t owens jr ’s ira without imposition of the additional tax nevertheless the tax_court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir consequently our jurisdiction to grant equitable relief is limited 92_tc_776 73_tc_1014 this court has no authority to disregard the express provisions of statutes adopted by congress even where the result in a particular case such as the instant proceeding seems harsh 736_f2d_1168 7th cir affg 80_tc_783 with respect to sec_72 in particular this court has repeatedly ruled that it is bound by the list of statutory exceptions enumerated in sec_72 see eg arnold v continued sec_72 as written because the court’s ruling on this issue renders superfluous further facts beyond those stipulated by the parties no findings are made with respect to the accuracy of additional aspects of howard t owens jr ’s recollections in a similar vein this case is decided without regard to burden_of_proof see sec_7491 rule commissioner 111_tc_250 110_tc_1 101_tc_215 swihart v commisioner tcmemo_1998_407 pulliam v commissioner tcmemo_1996_354 roundy v commissioner tcmemo_1995_298 affd 122_f3d_835 9th cir the explicit and detailed inclusion of specific exceptions as part of the statutory scheme itself suggests that other liberties should not be indiscriminately inserted through the judicial process cf 89_tc_287 interpreting former sec_72 a penalty provision without the list now contained in sec_72 and largely limited to its facts by our subsequent holding in 98_tc_283 this impression is further buttressed by legislative_history the 10-percent additional tax provision designated sec_72 was enacted as part of the tax_reform_act_of_1986 publaw_99_514 sec 100_stat_2472 committee reports accompanying the statute’s passage reflect that the exceptions given were a deliberate and considered part of the development of sec_72 see h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 h conf rept at ii-452 to ii-458 1986_3_cb_1 also any over-broadening of the grounds for exception could thwart the purpose identified in the legislative_history for the additional tax to wit although the committee recognizes the importance of encouraging taxpayers to save for retirement the committee also believes that tax incentives for retirement savings are inappropriate unless the savings generally are not diverted to nonretirement uses one way to prevent such diversion is to impose an additional income_tax on early_withdrawals from tax- favored retirement savings arrangements in order to discourage withdrawals and to recapture a measure of the tax benefits that have been provided s rept supra pincite c b vol pincite see also h rept supra pincite c b vol pincite in the face of these authorities petitioners on brief cite two potential bases in support of their request for relief from the 10-percent tax first petitioners point to language in h conf rept pincite accompanying the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_123 this legislation amended sec_402 and sec_408 to grant the secretary authority to waive the 60-day requirement for rollovers where failure to do so would be against equity or good conscience the conference_report cited by petitioners lists various circumstances that congress anticipated might qualify for such a waiver including errors committed by a financial_institution h conf rept supra pincite however neither the foregoing legislative changes nor their underlying history aids petitioners here critically the statutory amendments are effective only with respect to distributions made after date economic_growth_and_tax_relief_reconciliation_act_of_2001 sec_644 115_stat_123 moreover even if applicable the provisions do not speak to this court’s authority to waive the additional tax on premature withdrawals no similar amendments were made to the list of exceptions in sec_72 second petitioners direct our attention to 58_tc_115 in that case the taxpayer sought in to transfer his assets from one retirement_plan to another id pincite he requested in writing that the custodian of the first plan liquidate his investments and forward the proceeds directly to the custodian for the new plan id pincite thereafter the custodian of the first plan ignoring the taxpayer’s instructions sent the resultant check to the taxpayer who promptly endorsed the instrument and had it forwarded to the new custodian id pincite the court held that the taxpayer was not liable for the penalty on premature distributions under former sec_72 id pincite doing v commissioner supra is alas distinguishable from petitioners’ situation as alluded to previously cases decided under former sec_72 which did not contain a detailed list of exceptions comparable to present sec_72 provide little authority for departure from the current legislative scheme additionally even if the two statutes could be interpreted to afford similar latitude for equitable relief the equities in petitioners’ scenario bear insufficient resemblance to those portrayed in doing v commissioner supra the evidence in that case clearly vindicated the taxpayer showing both faultlessness and vigilance by means of his specific written instructions to the financial_institution and his immediate attempts to correct the subsequent error petitioners in contrast offered testimony of only a recollection of a request that fidelity withdraw the dollar_figure amount from the account of howard t owens jr coupled with an admission of failure or inadvertence for some reason to look at the account statement reflecting the distribution they also never made any prompt and concrete attempt to take remedial action in conclusion although the court is sympathetic to petitioners’ predicament the circumstances of this case afford no basis upon which petitioners may be relieved of the 10-percent additional tax imposed under sec_72 the court holds that petitioners are liable for the additional tax in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent
